DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 16/015,543 filed on June 22, 2018, now U.S. Patent 11,074,650 (“Parent Application”) which is a continuation-in-part of U.S. application no. 15/896,206 (pending).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc.
Applicant’s claim for the benefit of U.S. provisional patent application 62/479,966 filed March 31, 2017, provisional patent application 62/582,422 filed November 7, 2017 under 35 U.S.C. 119(e) is acknowledged.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The instant application contains many but not all of the limitations found in issued parent application 16/015,543 now U.S. Patent 11,074,650.  In the parent application Examiner had rejected the independent claims as being unpatentable over Sivovolenko (U.S. Patent Publication 2010/0250201) in view of Narahari (U.S. Patent Publication 2018/0211313) in view of Crosby et al., “Blockchain Technology:  Beyond Bitcoin”, Applied Innovation Review, Issue No. 2 (June 2016).  In the parent application Examiner had held that the prior art, while not expressly teaching receiving price information associated with virtual derivative records did teach carat, color, clarity and cut information which are used in determining prices of gemstones and therefore was at least providing a strong suggestion of receiving what could be viewed as price information.  The Patent Trial and Appeal Board did not concur with Examiner on this point, nor did they view the argument made by the Examiner that such information was merely directed towards non-functional descriptive material as persuasive.  Therefore all facets of the prior art rejection in the parent application were reversed.  The instant application has the same requirement for the receiving of price information as the parent application.  As no new art appeared in Examiner’s search that would overcome the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMES D NIGH/Senior Examiner, Art Unit 3685